Title: James Madison to John McLean, 10 September 1828
From: Madison, James
To: McLean, John


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 10. –28
                            
                        
                        
                        J M. presents his respects to Mr. McClean, and commits to his care, as requested by Mr Tracie a letter
                            containing papers wch. had been deposited by him, with the Board of Visitors of the Univy. of Va.
                        
                            
                                
                            
                        
                    